December 21, 2009 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Municipal Bond Funds (the Trust) File No. 2-57689 Commissioners: Enclosed is the 65th Post-Effective Amendment to the Trusts Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(a)(1) under the Securities Act of 1933. The purposes of this amendment are (1) to implement the changes required by the new Form N-1A, and (2) to effect a number of non-material editorial changes. Pursuant to Rule 485(a)(1) under the Securities Act of 1933, we have designated an effective date of February 25, 2010. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485 (b) filing that will include: (1) text addressing any SEC staff comments; and (2) updated financial statements for each series of the Trust. Pursuant to Rule 485 (d) (2), the 485(b) filing will designate as its effective date the same date on which we have requested that this 485(a) be declared effective. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-1538. Sincerely, Judith L. Gaines Associate Counsel cc: Christian Sandoe, Esquire U.S. Securities & Exchange Commission
